
	

113 HR 2657 RH: Disposal of Excess Federal Lands Act of 2013
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 303
		113th CONGRESS
		2d Session
		H. R. 2657
		[Report No. 113–412]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Chaffetz introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			April 10, 2014
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To direct the Secretary of the Interior to sell certain Federal lands in Arizona, Colorado, Idaho,
			 Montana, Nebraska, Nevada, New Mexico, Oregon, Utah, and Wyoming,
			 previously identified as suitable for disposal, and for other purposes.
	
	
		1.Sale of certain Federal lands previously identified as suitable for disposal
			(a)Short titleThis Act may be cited as the Disposal of Excess Federal Lands Act of 2013.
			(b)Competitive sale of landsThe Secretary shall offer the identified Federal lands for disposal by competitive sale for not
			 less than fair market value as determined by an independent appraiser.
			(c)Existing rightsThe sale of identified Federal lands under this section shall be subject to valid existing rights.
			(d)Proceeds of sale of landsAll net proceeds from the sale of identified Federal lands under this section shall be deposited
			 directly into the Treasury for reduction of the public debt.
			(e)ReportNot later than 4 years after the date of the enactment of this Act, the Secretary shall submit to
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate—
				(1)a list of any identified Federal lands that have not been sold under subsection (b) and the reasons
			 such lands were not sold; and
				(2)an update of the report submitted to Congress by the Secretary on May 27, 1997, pursuant to section
			 390(g) of the Federal Agriculture Improvement and Reform Act of 1996
			 (Public Law 104–127; 110 Stat. 1024), including a current inventory of the
			 Federal lands under the administrative jurisdiction of the Secretary that
			 are suitable for disposal.
				(f)DefinitionsIn this section:
				(1)Identified Federal landsThe term identified Federal lands means the parcels of Federal land under the administrative jurisdiction of the Secretary that were
			 identified as suitable for disposal in the report submitted to Congress by
			 the Secretary on May 27, 1997, pursuant to section 390(g) of the Federal
			 Agriculture Improvement and Reform Act of 1996 (Public Law 104–127; 110
			 Stat. 1024), except the following:
					(A)Lands not identified for disposal in the applicable land use plan.
					(B)Lands subject to a Recreation and Public Purpose conveyance application.
					(C)Lands identified for State selection.
					(D)Lands identified for Indian tribe allotments.
					(E)Lands identified for local government use.
					(2)SecretaryThe term Secretary means the Secretary of the Interior.
				
	
		April 10, 2014
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
